Citation Nr: 0328561	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  94-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a 
transurethral resection of the prostate (TURP) and bladder 
neck, with a history of atonic bladder and kidney stones, 
evaluated as 20 percent disabling for the appeal period from 
July 28, 1993 through July 26, 1998.  

2.  Entitlement to an increased evaluation for a 
transurethral resection of the prostate and bladder neck, 
with a history of atonic bladder and kidney stones, evaluated 
as 30 percent disabling for the appeal period beginning July 
27, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1948 
to March 1950, and from August 1950 to August 1953.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, denying entitlement to an increased evaluation for 
residuals of a prostate resection.  By a December 2001 rating 
action, the RO granted a 30 percent rating for transurethral 
resection of the prostate and bladder neck with history of 
atonic bladder and kidney stones, effective July 27, 1998.  

In October 1995, the veteran and his wife testified before a 
hearing officer at the RO regarding the appealed claims.  A 
transcript of that hearing is contained in the claims folder.  

In February 1997, April 2000 and May 2003 the Board remanded 
the claim for an increased rating for transurethral resection 
of the prostate and bladder neck with history of atonic 
bladder and kidney stones, for additional development.  The 
case returns to the Board for further review.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and VA duties pursuant thereto have been 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Board observes that 38 C.F.R. § 3.159(b)(1) (2003), was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  Notably, 38 
U.S.C.A. § 5301(a) requires that the appellant be provided a 
year to respond.  Therefore, while the RO's March 2003 "VCAA 
letter" gave the veteran more than 30 days, because it did 
not notify the appellant of the requisite year to submit 
evidence, further development is required under PVA. 

The veteran must also be afforded notice of the provisions of 
the VCAA specifically as applicable to the issues remanded 
here, to include notice of the evidence that has been 
obtained by VA and specific notice of the evidence he needs 
to obtain in furtherance of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes also that comparing recent VA medical 
treatment records with the veteran's recent September 2002 VA 
urological compensation examination presents a disparate 
picture of the nature and severity of his disability.  For 
example, upon a VA general medical treatment visit in June 
2002, the veteran reported not having to use his self-
catheterization kit in a long time.  He also denied dysuria 
or increased urinary frequency.  In contrast, at the 
September 2002 VA examination, the veteran reported having to 
urinate every hour on the hour as well as three times 
nightly, and the examiner also concluded that the veteran had 
significant problems with urinary leakage as evidence by 
staining on the veteran's underwear. 

Further, a thorough evaluation of the condition following a 
May 1997 urology examination resulted in the examiner 
concluding that the veteran's VA examination records were 
filled with inaccuracies and that the appellant was a poor 
historian.  That examiner concluded, in short, that the 
veteran's symptoms were self-reported, with no other evidence 
that his condition had increased in severity since 1953.  

These discrepancies of findings, self-reported symptoms, and 
medical conclusions from 1997 through 2002, may best be 
resolved by obtaining more recent medical records, and by 
having the veteran undergo a further VA examination by an 
examiner who carefully reviews the entire medical record.  In 
this regard, the Board notes that while the September 2002 VA 
examiner reported having carefully and thoroughly reviewed 
the record, that examiner did not note the findings and 
conclusions of the May 1997 VA examiner, and also did not 
note the discrepancies in the record emphasized by the May 
1997 VA examiner.  Accordingly, remand for additional medical 
records and a further VA examination is in order.  

The Board finds that the following additional development is 
warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should do the 
following:

A.  The RO must notify the veteran of 
the evidence necessary to 
substantiate his claim of entitlement 
to increased ratings for a TURP with 
history of atonic bladder and kidney 
stones, rated 20 percent disabling 
from July 28, 1993 through July 26, 
1998, and rated 30 percent disabling 
beginning July 27, 1998.  In so 
doing, the RO should inform the 
veteran of applicability of the 
current and prior rating criteria for 
genitourinary conditions, with 
changes in rating criteria effective 
from September 8, 1994.  The RO 
should emphasize to the veteran that 
it is ultimately his responsibility 
to provide the necessary evidence.  
The RO should inform the veteran that 
VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies the custodians thereof, 
and VA will notify him of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and that 
he wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claim, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  All 
medical records from the St. Louis VA 
Medical Center from September 2002 to 
the present should also be obtained.  

3.  Thereafter, the veteran should be 
afforded a VA urology examination to 
assess the nature and extent of his 
transurethral resection of the 
prostate and bladder neck with 
history of atonic bladder and kidney 
stones.  The claims folders and a 
copy of this remand must be made 
available for review by the examiner 
for the examination.   The examiner's 
report must address the following:

A.  Daytime and nighttime urinary 
frequency;

B.  The extent of any urine leakage, 
including whether absorbent materials 
are worn and frequency with which 
they must be changed;

C.  The extent of any urinary 
retention, including whether 
catheterization to include self-
catheterization is required, the 
frequency of any catheterization, 
and/or other treatment for urinary 
retention;

D.  The extent of any voiding 
obstruction symptoms.  This should 
include any post-voiding residuals, 
measured in milliliters; any evidence 
of a diminution of peak flow rate as 
measured by uroflowmetry; any 
recurrent urinary tract infections 
secondary to obstruction; and 
frequency of any required dilatation 
for stricture disease; and

E.  The extent of any urinary tract 
infection, including whether there is 
poor renal function, and if so, 
whether continuous intensive 
management is required, or whether 
long term drug therapy is required 
and/or intermittent intensive 
management is required.

All opinions expressed must be 
explained in full, and supported by 
examination findings or evidence from 
the medical record.  The examiner 
must not simply rely upon the 
symptoms reported by the veteran.  
Findings must be supported by 
objective examination and objective 
findings as contained in the medical 
record.  In so doing, the examiner 
must address the veteran's pertinent 
medical history, and reconcile any 
current findings with recent VA 
treatments and VA examinations in May 
1997 and September 2002. 

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If the determinations remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


